Citation Nr: 0113669	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for paralyzed right 
diaphragm.

2.  Entitlement to service connection for a sleep disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include depression, dysthymia, 
bipolar disorder and schizophrenia/schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1953 to 
October 1956, and from May 1960 to June 1965.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for depressive neurosis was denied in 
a March 1978 rating decision.  The appellant did not appeal.

2.  The evidence submitted in support of the petition is 
cumulative of that which was known at the time of the prior 
final rating decision.


CONCLUSION OF LAW

The March 1978 rating decision denying service connection for 
depressive neurosis is final.  New and material evidence 
sufficient to reopen the claim for an acquired psychiatric 
disorder has not been received.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for depressive neurosis claimed as 
nervousness was denied in a March 1978 rating decision.  The 
rating decision was not appealed.  A determination on a claim 
by the agency of original jurisdiction of which the claimant 
is properly notified is final if an appeal is not perfected 
as prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  The March 1978 rating decision is final.

When faced with a petition to reopen a previously and 
finally disallowed claim, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (2000).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the March 1978 
rating decision is summarized as follows:

The appellant claimed service connection for nervousness.

During an evaluation conducted at the time of the appellant's 
discharge from his second period of service in June 1965, a 
character/personality disorder was diagnosed by an examining 
psychologist that rendered the appellant unfit for further 
service.  All other psychiatric evaluations conducted during 
both periods of service were normal, and no psychiatric 
diagnosis was made during service.

The appellant was treated in the VA Medical Center in January 
1978 for alcohol addiction and depressive neurosis.

The evidence associated with the claims folder in support of 
the petition to reopen the claim for service connection for 
an acquired psychiatric disorder is summarized as follows:

Outpatient treatment records for the period between 1979 and 
1983 from East Alabama Mental Health Center documented 
treatment for habitual excessive drinking with depression.  

VA Medical Center records from centers in Columbus, Tuskeegee 
and Montgomery documented multiple admissions between 1991 
and 1999 for alcohol and multisubstance abuse detoxification, 
and psychiatric diagnoses that included major depression, 
dysthymia, bipolar disorder, schizophrenia and 
schizoaffective disorder.  Schizophrenia was diagnosed in 
1992.  

The appellant also submitted evidence of multiple inpatient 
admissions to Columbus Regional Hospital, The Medical Center 
between 1996 and 1999 for alcohol detoxification, overdose, 
and depression, sometimes with psychotic features.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the prior denial(s).  At the time of the 
March 1978 rating decision, the RO had evidence of a 
character/personality disorder diagnosed in service.  
Congenital or developmental defects, including personality 
disorders, as such are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2000).  There was no 
evidence of a psychiatric disorder in service and post-
service depressive neurosis was not attributed by competent 
evidence to service.  A psychosis was not diagnosed within 
one year after separation from service.  In other words, at 
the time of the prior final denial there was evidence of a 
post-service psychiatric diagnosis, but no evidence that 
attributed it to an inservice diagnosis.

The evidence submitted in support of the petition fails to 
cure the evidentiary defect that existed at the time of the 
March 1978 rating decision.  The appellant has submitted 
competent evidence of multiple post-service psychiatric 
diagnoses.  However, none have been attributed to service or 
to an inservice disease or injury.  Although the post-service 
psychiatric diagnoses have come by various names, none have 
been attributed to service.  Schizophrenia was diagnosed many 
years after separation from service.  The evidence submitted 
is cumulative of what was known when service connection was 
denied in March 1978; that the appellant has had post-service 
psychiatric diagnoses and treatment.  The mere confirming of 
a previously known fact is cumulative and therefore not new 
and material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).

In light of the failure to submit new and material evidence, 
the petition to reopen the claim for service connection for 
an acquired psychiatric disorder to include depression, 
dysthymia, bipolar disorder and schizophrenia/schizoaffective 
disorder is denied, and the Board does not proceed to a 
consideration of the duty to assist or a determination on the 
merits of the claim.


ORDER

The petition to reopen a claim for service connection for an 
acquired psychiatric disorder to include depression, 
dysthymia, bipolar disorder and schizophrenia/schizoaffective 
disorder is denied.


REMAND

Service connection for paralyzed right diaphragm and sleep 
apnea.

This appeal stems from an August 1999 rating decision that 
denied service connection for a diaphragm injury and for a 
sleep disorder.  Both disabilities were denied as not well 
grounded.  

The appellant contends that he injured his diaphragm in 
service while parachuting.  The appellant's service records 
documented a parachutist badge.  In support of his claim, the 
appellant submitted a February 1999 private medical opinion 
from Dr. Peiken, who stated his opinion that the appellant 
had a paralyzed right diaphragm.  Dr. Peiken opined, based on 
the appellant's report of multiple parachute jumps and falls, 
that it was possible that one of the falls paralyzed his 
phrenic nerve.  This opinion was furnished without benefit of 
a review of the service medical records.  The appellant 
further contends that he has had insomnia since service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board has not identified any additional development not 
previously accomplished, however the RO should comply with 
the notice provisions of the VCAA, and should afford the 
appellant and his representative the opportunity to submit 
argument on the merits of the claims.  

The assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary when after 
taking into account all of the information and lay or medical 
evidence including the statements of the claimant, there is 
evidence of current disability that may be associated with 
active service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In light of Dr. Peiken's opinion, a 
VA opinion based on review of the service medical records is 
necessary and should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain a VA medical 
opinion based on review of the service 
medical records and all of the evidence of 
record, that addresses whether a paralyzed 
right diaphragm was incurred in or 
aggravated by service.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



